Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “a passenger distribution detection device that detects a passenger distribution that is a distribution of the passengers on the floor board;” is indefinite in that there is no clear explanation or definition to be able to be clear what the bolded area above is referring to. 
Also, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “passenger distribution detection device”, and the claim also recites “control device that executes a travel limit control that limits at least one of a speed, a longitudinal acceleration, a lateral deceleration, and a yaw rate of the vehicle so as to suppress an increase in an inclination of the vehicle, based on the passenger distribution” which is the narrower statement of the range/limitation. . The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4, 6 - 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Feng-xia Zhu et al. [CN208421892, now Zhu], further in view of Kenneth Carlson et al. [US 20150213695, now Carlson] and Yongjie Xiao et al., “Research and Development on Safe Stowing and Securing of Vehicle on Board Ro-ro Passenger Ships,” 2010 International Conference on Logistics Engineering and Intelligent Transportation Systems, 26-18 November 2010 [now Xiao].
Claim 1
	Zhu discloses a vehicle that transports passengers, the vehicle comprising: 
a floor board on which the passengers ride [see at least Zhu, abstract, Fig 1]; 
	Note; a bus is a type of vehicle that has a floor board. 
a passenger distribution detection device that detects a passenger distribution that is a distribution of the passengers on the floor board [see at least Zhu, Abstract (“The invention claims a bus passenger location system, the system comprises a card reader, a card camera module, at least one locating camera module; said at least one positioning camera module are sequentially arranged in the bus, for shooting the current picture, through the in-vehicle current picture to identify the passenger, identifying the position of the locating camera module of the passenger is the position of the passenger in the bus. The invention can know the position of passenger vehicle, and urges the passenger to move to the vehicle rear by means of differential charging through human face identification and location of the camera, to facilitate driving safety.”), Invention last ¶  (“and by means of difference charge urges the passenger to move to the vehicle rear, which avoids queuing congestion of passengers get on, and the system also can promote the citizens to cultivate good habit of driving walking backwards when taking bus.”)]; and 
Zhu does not specifically teach a control device that executes a passenger guidance control that guides the passengers on the floor board such that the passenger distribution approaches a target passenger distribution to increase a stability of the vehicle.
	Carlson teaches a control device that executes a passenger guidance control that guides the passengers on the floor board such that the passenger distribution approaches a target passenger distribution [see at least Carlson, abstract (“At least one visual indicator provides a visual indication at or near the first product placement location or the second product placement location. The visual indication serves as a visual confirmation for the order picker to place a product in a specific predefined placement location.”), Fig. 7, ¶ 0042 (“It is to be appreciated that the visual indicators 110 and 112 can project illumination in any desired direction or location on the vehicle or on the floor, or both, that would be visible by the order picker, including away from the floor and parallel to the floor, for example, so that the order picker can see which product placement location is indicated.”)].
Note: Placement location implies direction to a location, which is providing the same end result i.e.  directing a passenger to a specific location.  
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the passenger location system which urges a passenger to move the rear of a bus of Zhu [Zhu, abstract] with the ability to guide, with indicators, a vehicle or person to a specific location of Carlson [Carlson, ¶0041]. with the weight distribution, safety features and placement of objects of any type and indication the proper location for safety, taught in Xiao [Xiao, conclusion]. 
Xiao further teaches distribution to increase a stability of the vehicle [see at least Xiao, Section III and IV (“This system is developed based on the following three aspects 1) Vehicle securing and calculating process using checking table does not adapt to the present development of ro-ro passenger ships. 2) The securing and calculating system in this thesis is geared to the needs of the actual operator. That is, it faces the ship directly, which demands the program to be easy and convenient to use. 3) The author applies the JSP web programming technique and “Vehicle Securing Calculating System” has been developed. B. The application of vehicle securing and calculating system 1) Enter interface, input the relevant data of the ship and vehicles, choose between advance calculation and alternative calculation, and then submit the table.  When shifting from advance calculation and alternative calculation advance calculation and alternative calculation on interface of data input and submit, estimation of type of vehicle and actuarial result will be shown… After reasonable stowing of the cargo on ro-ro passenger ships, we should assess the securing of the cargo. This present thesis demonstrates the three checking methods of cargo stowing and securing. The calculating method recommended by IMO is complex, poor in operability and inconvenient to use. This thesis uses the JSP web programming technique and invents Vehicle Securing and Calculating System on Ro-ro Passenger Ships. This system is convenient and easy to employ. We have checked three kinds of typical vehicles respectively with this system and the outcomes are exactly the same. What’s more, this system can also realize remote access and stowing and securing checking.”)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the passenger location system which urges a passenger to move the rear of a bus of Zhu [Zhu, abstract] with the ability to guide, with indicators, a vehicle or person to a specific location of Carlson [Carlson, ¶0041]; with the weight distribution, safety features and placement of objects of any type and indication the proper location for safety, taught in Xiao [Xiao, conclusion] to promote the safety of the vehicle and the passengers. 

Claim 10
 	Claim 10 has similar limitations to claim 1, therefore claim 10 is rejected with the same rationale as claim 1.

Claim 2
	Zhu in combination with Carson and Xiao disclose/teach the limitations of Claim 1. 
	Carlson further teaches comprising a light emitting device provided on a surface of the floor board, wherein in the passenger guidance control, the control device controls the light emitting device so that a target passenger position corresponding to the target passenger distribution is illuminated, or controls the light emitting device so that a guide mark that prompts movement to the target passenger position is illuminated [see at least Carlson, abstract (“At least one visual indicator provides a visual indication at or near the first product placement location or the second product placement location. The visual indication serves as a visual confirmation for the order picker to place a product in a specific predefined placement location.”), Fig. 7, ¶ 0042 (“It is to be appreciated that the visual indicators 110 and 112 can project illumination in any desired direction or location on the vehicle or on the floor, or both, that would be visible by the order picker, including away from the floor and parallel to the floor, for example, so that the order picker can see which product placement location is indicated.”)].
	 Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the passenger location system which urges a passenger to move the rear of a bus of Zhu [Zhu, abstract] with the ability to guide, with indicators, a vehicle or person to a specific location of Carlson (Carlson, ¶0041] to promote the safety of the vehicle and the passengers. 
Claim 3
Zhu in combination with Carson and Xiao disclose/teach the limitations of Claim 1. 
Carlson further teaches the image indicating a target passenger position corresponding to the target passenger distribution, or controls the projector to project the image that prompts movement to the target passenger position [see at least Carlson, abstract (“At least one visual indicator provides a visual indication at or near the first product placement location or the second product placement location. The visual indication serves as a visual confirmation for the order picker to place a product in a specific predefined placement location.”), Fig. 7, ¶0042 (“It is to be appreciated that the visual indicators 110 and 112 can project illumination in any desired direction or location on the vehicle or on the floor, or both, that would be visible by the order picker, including away from the floor and parallel to the floor, for example, so that the order picker can see which product placement location is indicated.”)]. 
a projector that projects an image on a surface of the floor board, wherein in the passenger guidance control, the control device controls the projector to project the image indicating a target passenger position corresponding to the target passenger distribution, or controls the projector to project the image that prompts movement to the target passenger position [see at least Carlson, abstract (“At least one visual indicator provides a visual indication at or near the first product placement location or the second product placement location. The visual indication serves as a visual confirmation for the order picker to place a product in a specific predefined placement location.”), Fig. 7, ¶0042 (“It is to be appreciated that the visual indicators 110 and 112 can project illumination in any desired direction or location on the vehicle or on the floor, or both, that would be visible by the order picker, including away from the floor and parallel to the floor, for example, so that the order picker can see which product placement location is indicated.”)].
Note: Placement location implies direction to a location, which is providing the same end result i.e.  directing a passenger to a specific location.  
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the passenger location system which urges a passenger to move the rear of a bus of Zhu [Zhu, abstract] with the ability to guide, with indicators, a vehicle or person to a specific location of Carlson (Carlson, ¶0041] to promote the safety of the vehicle and the passengers. 
Claim 4
Zhu in combination with Carson and Xiao disclose/teach the limitations of Claim 1. 
Zhu further discloses a monitor, wherein in the passenger guidance control, the control device displays information indicating a target passenger position corresponding to the target passenger distribution on the monitor [see at least Zhu invention ¶7 (“the system further comprises a display provided on the positioning the camera module, the display connected with the processor.”)].
Carlson more specifically teaches information indicating a target passenger position corresponding to the target passenger distribution on the monitor [see at least Carlson, ¶0008 (“display screen on the vehicle”)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the passenger location system which urges a passenger to move the rear of a bus of Zhu [Zhu, abstract] with the ability to guide, with indicators, a vehicle or person to a specific location of Carlson (Carlson, ¶0041] to promote the safety of the vehicle and the passengers. 

Claim 6
Zhu in combination with Carson and Xiao disclose/teach the limitations of Claim 1. 
Zhu does not specifically disclose in the passenger guidance control; the control device determines the target passenger distribution based on the passenger distribution detected by the passenger distribution detection device.
Carlson does teach in the passenger [object/order/material] guidance control, the control device determines the target passenger [object/order/material] distribution based on the passenger distribution detected by the passenger [object/order/material] distribution detection device [see at least Carlson, abstract (“At least one visual indicator provides a visual indication at or near the first product placement location or the second product placement location. The visual indication serves as a visual confirmation for the order picker to place a product in a specific predefined placement location.”), Fig. 7, ¶ 0042 (“It is to be appreciated that the visual indicators 110 and 112 can project illumination in any desired direction or location on the vehicle or on the floor, or both, that would be visible by the order picker, including away from the floor and parallel to the floor, for example, so that the order picker can see which product placement location is indicated.”)]. 
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the passenger location system which urges a passenger to move the rear of a bus of Zhu [Zhu, abstract] with the ability to guide, with indicators, a vehicle or person to a specific location of Carlson (Carlson, ¶ 0041] to promote the safety of the vehicle and the passengers. 
Claim 7
Zhu in combination with Carson and Xiao disclose/teach the limitations of Claim 1 and 6.
Zhu does no specifically disclose the passenger distribution detection device includes a plurality of load meters provided below the floor board, and the passenger distribution includes a weight of each of the passengers on the floor board.
Xiao teaches the passenger [object/order/material] distribution detection device includes a plurality of load meters provided below the floor board, and the passenger [object/order/material]  distribution includes a weight of each of the passengers on the floor board [deck of Ro-ro ship] [see at least Xiao, Section III and IV (“This system is developed based on the following three aspects 1) Vehicle securing and calculating process using checking table does not adapt to the present development of ro-ro passenger ships. 2) The securing and calculating system in this thesis is geared to the needs of the actual operator. That is, it faces the ship directly, which demands the program to be easy and convenient to use. 3) The author applies the JSP web programming technique and “Vehicle Securing Calculating System” has been developed. B. The application of vehicle securing and calculating system 1) Enter interface, input the relevant data of the ship and vehicles, choose between advance calculation and alternative calculation, and then submit the table.  When shifting from advance calculation and alternative calculation advance calculation and alternative calculation on interface of data input and submit, estimation of type of vehicle and actuarial result will be shown… After reasonable stowing of the cargo on ro-ro passenger ships, we should assess the securing of the cargo. This present thesis demonstrates the three checking methods of cargo stowing and securing. The calculating method recommended by IMO is complex, poor in operability and inconvenient to use. This thesis uses the JSP web programming technique and invents Vehicle Securing and Calculating System on Ro-ro Passenger Ships. This system is convenient and easy to employ. We have checked three kinds of typical vehicles respectively with this system and the outcomes are exactly the same. What’s more, this system can also realize remote access and stowing and securing checking.”)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the passenger location system which urges a passenger to move the rear of a bus of Zhu [Zhu, abstract] with the weight distribution, safety features and placement of objects of any type and indication the proper location for safety, taught in Xiao [Xiao, conclusion] to promote the safety of the vehicle and the passengers. 
Note: the concept of vehicle stowing and securing would be the same no matter what the cargo – vehicles, passengers, cargo – in any type of vehicle for safety reasons. 
Claim 8
Zhu in combination with Carson and Xiao disclose/teach the limitations of Claim 1 and 7.
Zhu further discloses the passenger [object/order/material] distribution detection device further includes a camera that captures an image of a passenger space above the floor board [see at least Zhu, abstract, (“a bus passenger location system”)]. 
Zhu does not specifically disclose height of each of the passengers or estimates a height of a center of gravity of each of the passengers based on the height and the weight of each of the passengers, and determines the target passenger distribution based on the weight and the height of the center of gravity of each of the passengers.
	Xiao more specifically teaches estimates [based on] a height of a center of gravity of each of the passengers [object] based on the height and the weight of each of the passengers [objects] [see at least Xiao, Section III and IV (“This system is developed based on the following three aspects 1) Vehicle securing and calculating process using checking table does not adapt to the present development of ro-ro passenger ships. 2) The securing and calculating system in this thesis is geared to the needs of the actual operator. That is, it faces the ship directly, which demands the program to be easy and convenient to use. 3) The author applies the JSP web programming technique and “Vehicle Securing Calculating System” has been developed. B. The application of vehicle securing and calculating system 1) Enter interface, input the relevant data of the ship and vehicles, choose between advance calculation and alternative calculation, and then submit the table.  When shifting from advance calculation and alternative calculation advance calculation and alternative calculation on interface of data input and submit, estimation of type of vehicle and actuarial result will be shown… After reasonable stowing of the cargo on ro-ro passenger ships, we should assess the securing of the cargo. This present thesis demonstrates the three checking methods of cargo stowing and securing. The calculating method recommended by IMO is complex, poor in operability and inconvenient to use. This thesis uses the JSP web programming technique and invents Vehicle Securing and Calculating System on Ro-ro Passenger Ships. This system is convenient and easy to employ. We have checked three kinds of typical vehicles respectively with this system and the outcomes are exactly the same. What’s more, this system can also realize remote access and stowing and securing checking.”).
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the passenger location system which urges a passenger to move the rear of a bus of Zhu [Zhu, abstract] with the weight distribution, safety features and placement of objects of any type and indication the proper location for safety, taught in Xiao [Xiao, conclusion] to promote the safety of the vehicle and the passengers. 
Note: the concept of vehicle stowing and securing would be the same no matter what the cargo – vehicles, passengers, cargo – in any type of vehicle for safety reasons. 

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Feng-xia Zhu et al. [CN208421892, now Zhu], further in view of Kenneth Carlson et al. [US 20150213695, now Carlson] and David Messih et al. [US7826948, now Messih]. 
Claim 5
Zhu in combination with Carson and Xiao disclose/teach the limitations of Claim 1 
Carlson further teaches the passenger guidance control… to guide the passengers [object/order/material] in a direction toward a target passenger [object/order/material] position corresponding to the target passenger distribution [see at least Carlson, abstract (“At least one visual indicator provides a visual indication at or near the first product placement location or the second product placement location. The visual indication serves as a visual confirmation for the order picker to place a product in a specific predefined placement location.”), Fig. 7, ¶0042 (“It is to be appreciated that the visual indicators 110 and 112 can project illumination in any desired direction or location on the vehicle or on the floor, or both, that would be visible by the order picker, including away from the floor and parallel to the floor, for example, so that the order picker can see which product placement location is indicated.”)]. 
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the passenger location system which urges a passenger to move the rear of a bus of Zhu [Zhu, abstract] with the ability to guide, with indicators, a vehicle or person to a specific location of Carlson (Carlson, ¶ 0041] to promote the safety of the vehicle and the passengers. 
Neither Zhu or Carlson specifically disclose/teach changes an inclination of the floor board… control device controls the actuator to change the inclination of the floor board to guide the passengers in a direction toward a target passenger position corresponding to the target passenger distribution.
Messih more specifically teaches changes an inclination of the floor board… control device controls the actuator to change the inclination of the floor board to guide the passengers in a direction toward a target passenger position corresponding to the target passenger distribution [see at least Messih, Claim 1, (“A control system for an automotive vehicle having an associated center of gravity, said control system comprising: at least one sensor for generating a sensor signal; and a controller coupled to each said sensor and having an associated loading detector that detects and determines added mass onboard said automotive vehicle in response to each said sensor signal, said controller determines a change in said associated center of gravity of said automotive vehicle as caused by said added mass and accordingly adjusts a roll stability control gain or threshold value for an onboard roll-stability control (RSC) system in response to said added mass and said change in said associated center of gravity.”), Claim 3, (“A control system for an automotive vehicle having an associated center of gravity, said control system comprising: at least one sensor for generating a sensor signal; and a controller coupled to each said sensor and having an associated loading detector to detect and determine added mass onboard said automotive vehicle and also the height of said added mass onboard said automotive vehicle in response to each said sensor signal, said controller determines a change in said associated center of gravity of said automotive vehicle as caused by said added mass and said height of said added mass and accordingly adjusts a profile of at least one vehicle system characteristic in response to said added mass, said height of said added mass, and said change in said associated center of gravity.”)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the passenger location system which urges a passenger to move the rear of a bus of Zhu [Zhu, abstract] with the ability to guide, with indicators, a vehicle or person to a specific location of Carlson (Carlson, ¶ 0041] further with the ability to adjust and control the chassis to stabilize a vehicle (prevents roll-over) of Messih [Messih, abstract]. Thus, further promoting the safety of the vehicle and the passengers.

Claim 9
Zhu in combination with Carson and Xiao disclose/teach the limitations of Claim 1 
Zhu does not specifically disclose the vehicle passes through a slope, a step, or a cant road, the control device executes the passenger guidance control by correcting the target passenger distribution based on an inclination of the vehicle.
Carlson does teach correcting the target passenger [object/material] distribution [see at least Carson, ¶ 0015 (“the second product placement area being different than the first product placement area”)].
Note: If an object is specifically directed to another location, using the projected lights, that is the same concept as a passenger being instructed to move to a new location. 
Messih does teach when the vehicle passes through a slope, a step, or a cant road, the control device executes the passenger guidance control by correcting the target passenger distribution based on an inclination of the vehicle [see at least Messih, Col. 1, lines 16-21 (“The present invention relates generally to vehicle control systems and vehicle motion sensing systems. More specifically, it relates to techniques for adjusting ride comfort, handling and safety related characteristics of a vehicle in response to vehicle loading variation and loading distribution variations.”), Col. 3, lines 15-30 (“It is one object of an embodiment of the invention to provide a system for a quantitative characterization of the chassis roll that may be used in conjunction with the stability control system of a vehicle to determine accurate vehicle roll trending for vehicles with varying inertia parameters due to loading conditions, and adaptively adjust the computation of the chassis roll angle and/or adaptively adjust the activation criteria for the stability control function. More specifically, the present invention seeks to determine the roll condition in response to an additional mass and/or height of the mass, that is, to determine if a small mass change may significantly impact the roll dynamics of the vehicle, as is the case of a roof load. The control system then can make a determination with respect to adjusting vehicle control command. In one embodiment, the sensitivity and profile of the control commands of various actuators and/or the response thereof are adjusted.”)],
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the passenger location system which urges a passenger to move the rear of a bus of Zhu [Zhu, abstract] with the ability to guide, with indicators, a vehicle or person to a specific location of Carlson (Carlson, ¶ 0041] further with the ability to adjust and control the chassis to stabilize a vehicle (prevents roll-over) of Messih [Messih, abstract]. Thus, further promoting the safety of the vehicle and the passengers.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Feng-xia Zhu et al. [CN208421892, now Zhu], further in view of David Messih et al. [US7826948, now Messih]
Claim 11
Zhu discloses a vehicle control system for controlling a vehicle including a floor board on which passengers ride, Zhu discloses a vehicle that transports passengers, the vehicle comprising: 
a floor board on which the passengers ride [see at least Zhu, abstract, Fig 1]; 
Note; a bus is a type of vehicle that has a floor board. 
a passenger distribution detection device that detects a passenger distribution that is a distribution of the passengers on the floor board [see at least Zhu, Abstract (“The invention claims a bus passenger location system, the system comprises a card reader, a card camera module, at least one locating camera module; said at least one positioning camera module are sequentially arranged in the bus, for shooting the current picture, through the in-vehicle current picture to identify the passenger, identifying the position of the locating camera module of the passenger is the position of the passenger in the bus. The invention can know the position of passenger vehicle, and urges the passenger to move to the vehicle rear by means of differential charging through human face identification and location of the camera, to facilitate driving safety.”), Invention last ¶  (“and by means of difference charge urges the passenger to move to the vehicle rear, which avoids queuing congestion of passengers get on, and the system also can promote the citizens to cultivate good habit of driving walking backwards when taking bus.”)];: 
Zhu does not specifically disclose a control device that executes a travel limit control that limits at least one of a speed, a longitudinal acceleration, a lateral deceleration, and a yaw rate of the vehicle so as to suppress an increase in an inclination of the vehicle, based on the passenger distribution.
Messih does teach a control device that executes a travel limit control that limits at least one of a speed, a longitudinal acceleration, a lateral deceleration, and a yaw rate of the vehicle so as to suppress an increase in an inclination of the vehicle, based on the passenger distribution [see at least Messih, Col. 2, lines 56-60 (“suspension controls might be used for achieving certain yaw stability control function through individual suspension controls. The same is true for the actuators designed for stability control are utilized for vehicle's comfort and ride handling performances.”), Col. 3, lines 4-11 (“Therefore, there is a need for a technique that can detect or adaptively update the vehicle parameters, including vehicle loading and loading location, the roll moment of inertia, in order to refine and improve a vehicle control system relating to both the stability control functions including roll stability control function during vehicle stability control events and the ride comfort and handling functions during normal driving events.”)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the passenger location system which urges a passenger to move the rear of a bus of Zhu [Zhu, abstract] with the ability to adjust and control the chassis to stabilize a vehicle (prevents roll-over) of Messih [Messih, abstract].




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tian, Si-yin   CN 109598547
The invention claims an intelligent guidance system for large exhibition hall, comprising an operation management centre, a server, collecting terminal, a mobile terminal, a positioning system and a guidance system, the guidance system comprises partition passenger control module, a route planning module, sign indicating module and the explaining module, and said partition passenger control module, a route planning module, a sign indicating module and the explaining module are connected to the server, the invention can monitor the exhibition hall by guiding partition passenger control module of the system for each partition passenger number, reasonable to control the passenger number of each partition, avoid the one partition has too many visitors to affect visiting efficiency and effect, and can provide the visitors partition, for optimal visit visitors rationally distribute visiting order and time, by the route planning module can provide the most reasonable travelling route for visitors reference selection and comprehensiveness and efficiency.

Miba et al.  CN106185494
The invention claims an image identification function of a congestion degree of a passenger can recognize elevator in the car of the elevator.


Szxymonski, Hab Eng. Marek, “SOME NOTES ON RISK AND SAFETY EVALUATION OF
RO-RO PASSENGER SHIPS EXPLOITATION,” 2019 European Navigation Conference (ENC), 09-12 April 2019. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOAN T GOODBODY whose telephone number is (571) 270=7952. The examiner can normally be reached on M-TH 7-3, FRI 7-11.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patents/uspto-automated-interview-request-air-form.html.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVEK KOPPIKAR, can be reached at (571) 272-5109. The Fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspot.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from the USPTO Customer Serie Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/JOAN T GOODBODY/
Examiner, Art Unit 3667
joan.goodbody@uspto.gov
(571) 270-7952